DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 12/846,662, filed on 29 July 2010 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 6 April 2022.  Claims 1-20 have been cancelled, claims 21, 28, and 35 have been amended, and no new claims have been added. Therefore, claims 21-40 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Examiner notes for clarity on the record that Applicant has – without any edit markings – included different line breaks to indicate different elements.
Applicant’s amendment overcomes the claim objection(s); therefore, the Examiner withdraws the objection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
Applicant argues that support for a content request is to be found at Applicant ¶ 0003 as indicating “for any given Internet user and Internet usage session, including one or more locations …” (see the 8 September 2021 Remarks at 10 of 20); however, this is a citation from the background of the invention, merely indicating the state of the art before filing. Nevertheless, it appears to be Applicant’s view that any “Internet usage session” constitutes a content request. This will be accepted by the Examiner, but the Examiner notes that this also then means that any Internet usage session in the prior art also then necessarily constitutes a content request – there need not be any specific indication of any content request, there only needs to be an Internet session.

The Examiner further notes that the claims recite “a pop-up window”, where the only support or description of this is Applicant ¶ 0047, as submitted, and Figs. 3-10. There is no indication of any claimed limitations on this pop-up window or interface; therefore, broadest reasonable interpretation of this term would appear to include any interface that “pops up” or appears when the user opens, accesses, or uses the interface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 21, 28, and 35 each recite “a pop-up window view on a map display that supports selecting each of the following: the location inclusion zone, the location exclusion zone, a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user”. Applicant alleges (6 April 2022 Remarks at 10) that “[c]are has been exercised to add no new subject matter”; however, no specific citation for support has been provided. The Examiner has searched Applicant’s specification for this concept and does not find it.
The closest description appears to be Applicant ¶¶ 0034-0042 and 0047, as submitted, and Figs. 3-10, which show and describe a pop-up window for selection of inclusion and exclusion zones; however, the zones are exclusively indicated to be a “Region of Interest (ROI)” and/or a “Location of Viewer (LOV)”, which appear to indicate Lu (the location of the user) and Li (a location of interest to the user) as indicated at ¶ 0032, as submitted. There does not appear to be conveyed any concept of the particular interface claimed (a pop-up window view on a map display) as also “supporting selection” of “a location of a home of the user” nor “a location of a workplace of the user”. The Examiner does understand that the home and workplace locations are described as being used for targeting, but those parameters or criteria do not appear to be indicated anywhere as being entered or selected from or via the claimed “pop-up window view on a map display”.
Claims 23-27, 29-34, and 36-40 depend from claims 21, 28, and 35, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 23-27, 29-34, and 36-40 are also lacking written support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 21-27), system (claims 28-34), and non-transitory machine-readable hardware storage device (claims 35-40), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 21 recites a computer-implemented method, comprising: configuring, for an online advertising service that supports presenting advertisement images for geographic regions based on location parameters of users, online content with a combination of at least two targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone, wherein the corresponding location of the at least two targeting parameters correspond to two different locations, wherein the at least two targeting parameters are configured via a targeting graphical user interface (GUI) comprising a pop-up window view on a map display that supports selecting each of the following: the location inclusion zone, the location exclusion zone, a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user; accessing a content request of a first user wherein the content request corresponds to a map view requested by the first user; in response to receiving the content request, determining, using a client device of the first user, a first location parameter associated with the location inclusion zone, a second location parameter associated with the location exclusion zone, and a third location parameter associated with the location of interest; based on the configuration of the online content, determining that the first location parameter, the second location parameter, and the third location parameter correspond to the online content configuration; and based on  determining that the first location parameter, the second location parameter, and the third location parameter correspond to the online content configuration, communicating the online content comprising an advertisement image to the client device, to cause display of the online content using a graphical user interface (GUI).
Independent claims 28 and 35 encompass the same invention, but claim 28 is directed to a system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising the same operations as at claim 21, and claim 35 is directed to a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations comprising the same operations as at claim 21.
The claim elements may be summarized as the idea of targeting content based on information about a user, such as location information. The underlined portions of the claims, as above, indicate elements additional to the abstract idea. The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
The Examiner notes delivering the Minneapolis Tribune newspapers in the early 1970s (now, the StarTribune) and that the Examiner’s father was a journeyman press operator, where there was then a metro edition and an outstate edition for that newspaper and different content and advertising accompanied each edition – metro advertisers could exclude the outstate areas while including the metro area, and vice versa. This a simple example of inclusion and exclusion regions having been used within the auspices of certain methods of organizing human activity. 
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims (claims 22-27, 29-34, and 36-40) merely indicate what the parameters are, such as user location and location of interest (claims 22, 29, and 36), the location of interest being based on a query (claims 23, 30, and 37) or map view (claims 26 and 33), the user location being physical location of a user device (claims 24, 31, and 38), location inclusion based on location of interest and location exclusion based on user location (claims 25, 32, and 39), and/or the display GUI being a “main map view” (claims 27, 34, and 40). The dependent claims therefore only limit the application of the idea (e.g., the data used, the source of data, what page/site is displayed, etc.) and therefore are understood and found to be encompassed by the abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are indicated by the underlined portions of the claims above (i.e., the method being computer-implemented, with online content, and device(s), using a graphical user interface (GUI), the system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations, and a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. The indicated additional element appear to merely indicate “Adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” that MPEP § 2106.06(I)(A) indicates as being insignificant. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements are merely the application of the abstract idea via use of a computer as indicated above.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The Examiner notes that even though no information is identified as potentially being well-understood, routine, conventional (“WURC”) activity and therefore the Berkheimer memo is not invoked, Applicant argues with respect to this analysis that
the claims … (3) add specific limitations other than what is well-understood, routine, convention activity in the field (e.g., regional boundary identifiers that define inclusion and exclusion zones, wherein the location parameters are selected from a group comprising each of the following: a location of the user, a location of interest to the user, a location of a home of the user, and a location of a place of work of the user); and (4) use unconventional steps that confine the claim to a particular useful application (e.g., specific targeting based on a location of the user, a location of interest to the user, a location of a home of the user, and a location of a place of work of the user).
(Remarks at 13)
Even if these are to be addressed, the “specific limitations” indicated at point 3 are merely the data that is chosen for targeting, which, at best, is merely “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the [particular locations], because limiting application of the abstract idea to [these locations] is simply an attempt to limit the use of the abstract idea to a particular technological environment” as indicated to be merely a field of use that is considered insignificant (MPEP § 2106.05(h), citing to Electric Power Group as related to electric power grid monitoring for the field of use – the location data being substituted above). Regarding point 4, the “steps” are not “unconventional” since the step is merely targeting the user, but rather the indicated data is merely a field of use as indicated above – and as cited above, merely limiting the claims to a particular field of use is not considered significant.
The dependent claims are considered and found to be encompassed by the abstract idea as indicated above, and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-22, 24-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cristofalo et al. (U.S. Patent Application Publication No. 2008/0301727, hereinafter Cristofalo) in view of Bennett (U.S. Patent Application Publication No. 2009/0210416).

Claim 21: Cristofalo discloses a computer-implemented method, comprising:
configuring, for an online advertising service that supports presenting advertisement images for geographic regions based on location parameters of users, online content with a combination of at least two targeting parameters having corresponding locations, each location identified as a location inclusion zone or a location exclusion zone, wherein the corresponding locations of the at least two targeting parameters correspond to two different locations (see at least, e.g., ¶¶ 0267, 0282-0283, inclusion and exclusion regions; 0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment; 0149, zones or areas of interest matched to targeting criteria; 0135-0136 and 0286, residence location; citation by number only hereinafter),
wherein the at least two targeting parameters are configured via a targeting graphical user interface (GUI) comprising a pop-up window view on a map display (0149, “Asset providers can also associate target location information with an asset. For example, in connection with a contract interface as specified below, asset providers can define target asset delivery zones. Preferably this can be done via a graphical interface (e.g. displaying a map)”) that [includes] each of the following:
the location inclusion zone, the location exclusion zone, a location of a user, a location of interest to the user, a location of a home of the user, and a location of a workplace of the user (0267, “GUI 3645 may enable the advertiser to select various features that correspond to audience members. For example … geographic region 3653”, 0282 and Fig. 31A, “as shown in FIG. 31A, a geographical region … may be represented … [and] the areas selected by the asset provider may be areas that are deemed to be inclusion areas or exclusion areas.… For example, circle 4208 may be an inclusion area and 4210 may be an exclusion area, allowing an asset provider to target an annular region that is within a range of distances from a central location”,  0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment, a cell-phone location indicating a user location – see 0292 and 0294; 0149, zones or areas of interest matched to targeting criteria; 0135-0136 and 0286, residence location, 0283, “corporate campuses” as a workplace location, and “retirement communities” as another residence location);
accessing a content request of a first user;
in response to receiving the content request, determining, using a client device of the first user, a first location parameter associated with the location inclusion zone, a second location parameter associated with the location exclusion zone, and a third location parameter associated with the location of interest (0151, “the CPE parses the ADR and determines whether the location of the CPE is included in the locations targeted by the asset referenced in the ADR”, noting 0292 and 0294 as indicating CPE as also including mobile devices, such as cell phones: 0135-0136, 0149, 0267, 0282-0283, Fig. 31A, 0286, 0291-0294);
based on the configuration of the online content, determining that the first location parameter, the second location parameter, and the third location parameter correspond to the online content configuration (0085, “a given channel may be transmitted via any one of the local links 207, 208 or 209 only upon request by a CPE 210 on that link”, 0151, “Upon receipt of an asset option list or an asset delivery request (ADR), the CPE parses the ADR and determines whether the location of the CPE is included in the locations targeted by the asset referenced in the ADR”, where the locations for compliance are as indicated above: 0135-0136, 0149, 0267, 0282-0283, Fig. 31A, 0286, 0291-0294); and
based on determining that the first location parameter, the second location parameter, and the third location parameter correspond to the online content configuration, communicating the online content comprising an advertisement image to the client device, to cause display of the online content using a graphical user interface (GUI) (0123, 0174, 0256, 0273; 0151, asset delivery request with asset complying with the locations targeted, the locations being as described above: 0135-0136, 0149, 0267, 0282-0283, Fig. 31A, 0286, 0291-0294).
Cristofalo, however, does not appear to explicitly disclose that the pop-up window supports selecting each of the indicated parameters/criteria, wherein the content request corresponds to a map view requested by the first user; determining, using a client device of the first user the location of interest. Where Cristofalo discloses that “Asset providers can also associate target location information with an asset. For example, in connection with a contract interface as specified below, asset providers can define target asset delivery zones. Preferably this can be done via a graphical interface (e.g. displaying a map)” (Cristofalo at 0149), i.e. a GUI that must “pop-up” on a map display, Cristofalo is not specific or explicit that this interface is the one used to select (i.e., input or define) the other, or all, parameters Cristofalo uses for targeting. However, there are only two possible alternatives available, 1) to use the same interface to select all parameters, or 2) use some other (and apparently undescribed) interface for some or each of the parameters. Either option would work, and either would be just as effective as the other in providing or selecting the parameters for use; therefore, both options would have the same probability or predictability of success. Further, it would be much simpler and easier, from either a programming perspective in designing a graphical user interface (“GUI”) and from a user perspective in using the GUI, to merely have a single GUI (as described – a pop-up window on a map) for the entry of all parameters at the same time via one GUI. Similarly, although Cristofalo does not appear to explicitly disclose using the CPE (as including mobile devices such as cell phones, as cited above) for the determination of a location of interest, but does indicate the CPE as determining the other locations, using the same computer or device to make all the determinations would be simpler and easier in the same manner and would reduce transmitting and receiving information if/when other devices were to be making such determinations. As such, the Examiner understands and finds that using the disclosed GUI pop-up window on a map as disclosed in Cristofalo to support the selection of all the parameters, as well as using the CPE for a location of interest determination, would be obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since it would simpler or easier to design and use a single GUI, and would reduce the need for sending and receiving information for the location of interest determination.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location-based content targeting of Cristofalo by using one GUI to support the selection of the parameters, as well as using the CPE for a location of interest determination, since it would simpler or easier to design and use a single GUI and would reduce the need for sending and receiving information for the location of interest determination.
The rationale for combining in this manner is that using the disclosed GUI pop-up window on a map as disclosed in Cristofalo to support the selection of all the parameters, as well as using the CPE for a location of interest determination, would be obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since it would simpler or easier to design and use a single GUI, and would reduce the need for sending and receiving information for the location of interest determination as explained above.
Cristofalo, as modified above, however, does not appear to explicitly disclose wherein the content request corresponds to a map view requested by the first user. Where Cristofalo appears primarily concerned with the providing or entry of parameters/criteria for ad placement, and although searches, queries, and/or requests are mentioned in various places in Cristofalo, they appear to refer to ad requests where a search for appropriate advertising for the request is made. Bennett, however, teaches map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map (Bennett at 0046), including selecting the shape and size of the search region, and/or by limiters like zip code, county, country, etc. (Bennett at 0047) in identifying regions or areas of interest (Bennett at 0027-0028) “so that the most appropriate asset can be delivered at individual CPEs” (Cristofalo at 0134) . Therefore, the Examiner understands and finds that using a content request that corresponds to a map view requested by the first user is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to identify the regions or areas of interest and deliver the most appropriate asset(s).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the location-based content targeting of Cristofalo with the map-based searching of Bennett in order to use a content request that corresponds to a map view requested by the first user so as to identify the regions or areas of interest and deliver the most appropriate asset(s).
The rationale for combining in this manner is that using a content request that corresponds to a map view requested by the first user is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to identify the regions or areas of interest and deliver the most appropriate asset(s)as explained above.

Claim 22: Cristofalo in view of Bennett discloses the computer-implemented method of claim 21, wherein the locations parameters associated with the content request comprise the location of the user (Cristofalo at 0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment) and the location of interest to the user (Cristofalo at 0149, zones or areas of interest matched to targeting criteria). 

Claim 23: Cristofalo in view of Bennett discloses the computer-implemented method of claim 22, wherein the location of interest to the user is indicated based on the content request comprising a query related to the location of interest (Bennett at 0026-0028, 0046-0047, as combined above and using the rationale as at the combination above). 

Claim 24: Cristofalo in view of Bennett discloses the computer-implemented method of claim 22, wherein the location of the user is indicated based on a physical location of a user device associated with the user (Cristofalo at 0291-0294, CPE location - CPE being consumer premises equipment per 0029 and 0077, including cell phones and/or other portable equipment – see Cristofalo at 0292 and 0294). 

Claims 28-31 and 35-38 are rejected on the same basis as claims 21-24 as above since Cristofalo discloses a system comprising: one or more processors; and a machine-readable hardware storage device coupled with the one or more processors, the machine-readable hardware storage device storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising, and a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, causes the machine to perform operations comprising, the same or similar limitations or operations as at claims 21-24 as above (Cristofalo at 0255-0259) 

Claim(s) 25-27, 32-34, and 3940 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cristofalo in view of Bennett (U.S. Patent Application Publication No. 2009/0210416).

Claims 25, 32, and 39: Cristofalo in view of Bennett discloses the computer-implemented method system, and storage device of claims 21, 28, and 35, but may be interpreted as not appearing to be explicit in disclosing wherein the online content is configured with the location inclusion zone as the location of interest to the first user and configured with the location exclusion zone as the location of the first user. Where Cristofalo indicates targeting, as cited above at the parent claim(s), to a user location (Cristofalo at 0267, 0291-0294) and areas or zones of interest being matched (Cristofalo at 0149), Bennett is more explicit and detailed regarding map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map (Bennett at 0046), including selecting the shape and size of the search region, and/or by limiters like zip code, county, country, etc. (Bennett at 0047) in identifying regions or areas of interest (Bennett at 0027-0028), and content may be targeted to a user based on their current location (Bennett at 0011, 0013, 0028, 0083). Where Cristofalo specifically indicates inclusion and exclusion parameters (Cristofalo at 0267, 0282-0283), the Examiner notes that there are only a finite number of options available for both the location of interest and the user location – they may be included or excluded; therefore, there are four possibilities location of interest inclusion, location of interest exclusion, user location inclusion, and user location exclusion. Therefore, the Examiner understands and finds that using a more explicit location of interest designation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and using inclusion for location of interest and exclusion for user location are each obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s) (Cristofalo at 0134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further combine or modify the location-based content targeting of Cristofalo in view of Bennett with the map-based searching of Bennett and the limited number of available options for designating a location as included or excluded in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s).
The rationale for combining in this manner is that using a more explicit location of interest designation is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and using inclusion for location of interest and exclusion for user location are each obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s) as explained above.

Claims 26-27, 33-34, and 40: Cristofalo in view of Bennett discloses the computer-implemented method of claim 21, system of claim 28, and storage device of claim 35, but does not appear to explicitly disclose wherein the location of interest to the user is indicated by a current map view requested by the user (claims 26 and 33) or wherein the GUI is displayed as a main map view or window on a display device of the client device (claims 27, 34, and 40). Where Cristofalo indicates map views, this appears more related to the advertiser or asset provider to indicate a targeting location (Cristofalo at 0248-0249, 0280, 0282). Bennett, however, teaches map-based searching (Bennett at 0026) where search limitations may be employed (Bennett at 0027), a mobile user may provide a user selected search region on a map, such as a world map (Bennett at 0046), the presenting for selection of a location of interest being “in the search engine window” and since the display is of a map such as a world map, this is also indicating that it is a main map view (Bennett at 0047) in identifying regions or areas of interest (Bennett at 0027-0028). Therefore, the Examiner understands and finds that indicating a location of interest on map and as a GUI as/of a main map view and/or window of the client device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s) (Cristofalo at 0134).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further combine or modify the location-based content targeting of Cristofalo in view of Bennett with the map-based searching of Bennett in order to indicate a location of interest on map and as a GUI as/of a main map view and/or window of the client device in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s).
The rationale for combining in this manner is that indicating a location of interest on map and as a GUI as/of a main map view and/or window of the client device is applying a known technique to a known device, method, or product ready for improvement to yield predictable results in order to employ a more specific location of interest designation and also to use inclusion for location of interest and exclusion for user location and deliver the most appropriate asset(s)as explained above.

Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive.

Applicant first argues the 101 rejections (Remarks at 10-14), first alleging that using two location parameters to target content is not an abstract idea (Id. at 11). However, Affinity Labs of Texas. LLC v. Amazon.com Inc., 838 F.3d 1266, 1271, 2015-2080 at 10 (Fed. Cir. 2016) indicates:
This court, however, has held that “customizing information based on … information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods. Id.
Therefore, Applicant’s argument to the contrary is not persuasive.
The Examiner notes that any targeting of content, for example advertisements, to a specific area or region – as indicated in Affinity Labs above – appears to necessarily indicate an exclusion region that would encompass everything outside the specified target region. For Example, if an advertiser sets criteria or parameters to target a particular zip code, other zip codes such as those surrounding that targeted zip code are excluded. And if the targeting includes multiple zip codes in an area, there is necessarily an exclusion of zip codes outside that region. 
Applicant then argues that targeting based on the first, second, and third parameters (i.e., an inclusion, exclusion, and interest location as indicated at the claims) “imposes a meaningful limit” (Id. at 11-12), since this allegedly “improves the existing technological process of providing location-coupled information” (Id. at 12). However, this is the abstract idea, not an additional element; therefore, this is at least for this reason, not a meaningful limit. The Examiner notes, as above, Affinity Labs holds that targeting to information about a user, such as where they live or in the instant case, a location of interest, it is considered included in the abstract idea. 
Applicant then again indicates that “Applicant incorporates by reference the arguments presented in at least Office Action Response filed 11.1.2017” (Remarks at 12); however, the instant case wasn’t filed until 3 April 2019. Remarks made with respect to different claims at, e.g., the Parent Application, hold little sway – the analysis applied is with respect to the current claims.
Applicant then asserts “The claims have been amended herein to include additional elements that are sufficient to amount to significantly more than the judicial exception” (Id. at 13); however, as noted above, the indicated parameters as argued are part of the abstract idea and NOT “additional elements” to be considered as “significantly more”.
Applicant then again repeats verbatim the same non-persuasive arguments presented 8 September 2021 and answered 6 October 2021, asserting that  “the claims (1) improve on recommended search technology and technical field …; (2) improve the function of the computer itself …; (3) add specific limitations other than what is well-understood, routine, convention activity in the field …; and (4) use unconventional steps that confine the claim to a particular useful application” (Remarks at 15). However, 1) there is no search technology claimed, there is no change or improvement to the function of a computer, 3) even if the analysis proceeded to whether there is well-understood, routine, conventional (“WURC”) activity, the claimed activity would be considered WURC, and 4) there are no “unconventional steps”.
As indicated in the Response to Arguments on 6 October 2021:
Regarding 1), Applicant discusses the rules used (i.e., which location data is used) and this indicates that even Applicant does not find search technology in the claims, and the technical field is merely targeting advertising – this is the abstract idea, not any improvement thereto.
Regarding 2), Applicant cites to “sending, to a client device, the online content for display” as the improvement to the function of the computer; however, this also is part of the abstract idea – targeted advertising is apparently completely or totally useless unless it is actually delivered to the targeted users.
Regarding 3), first, whether something is well-understood, routine, conventional (“WURC”) is analyzed later under the 2019 PEG (at Step 2B); however, second, merely designating the locations to be targeted (or not targeted based on an exclusion zone) and the use of two of those is merely the targeting parameters used in the abstract idea – i.e., the data chosen by the advertiser for use in targeting.
Regarding 4), first, whether something is “conventional” or not (i.e., “unconventional”) is WURC analysis for at Step 2B, and second, choosing two parameters from a list is not “unconventional”, and it would appear the list of places is also rather conventional – the precedent indicates use of home location as an example of what is conventional targeting, the same can be said or applied to work locations, places of interest have long been targeted by, e.g., travel agencies and others, and sandwich boards and/or signs related to locations target a user based on their current location. So nothing appears “unconventional”.

Applicant then argues the § 102 rejections, the Examiner noting that only Cristofalo is argued. However, the claim amendments necessitate new grounds of rejection – please see the current rejections above including further explanation and citation for the amended claims. Therefore, the arguments are considered moot and not persuasive.

For the reasons explained above, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Brown et al., Global Positioning System (GPS) Technology for Community Supervision: Lessons Learned, from Noblis, submitted to the U.S. Department of Justice, downloaded from https://www.ojp.gov/pdffiles1/nij/grants/219376.pdf on 30 September 2021, dated 2007, and indicating that “Exclusion and inclusion zones are a fairly standard capability of vendor software”, although intended for community supervision (i.e., monitoring a person) rather than for targeting advertising.
Priyadarshan et al. (U.S. Patent Application Publication No. 2011/0295679, hereinafter Priyadarshan) indicating presenting content packages based on audience exclusions.
Merriman et al. (U.S. Patent No. 5,948061, hereinafter Merriman) indicating methods and apparatuses for targeting the delivery of advertisements over a network such as the Internet.
Badger, et al. (U.S. Patent Application Publication No. 2009/0198607, hereinafter Badger) indicates that “Systems and methods for selecting advertisements for presentation in a map space are disclosed. Map requests are received, map spaces identified, advertisement bids are received for advertisement space within the map spaces, and advertisements are selected for presentation in the map space based on the advertisement bids. The advertisement bids can be selected through an auction.” (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622